AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  Wisconsin
                                                                      __________

DONALD J. TRUMP, Candidate for President
of the United States of America,                               )
                             Plaintiff                         )
                                v.                             )      Case No. 2:20-cv-01785-BHL
THE WISCONSIN ELECTIONS COMMISSION, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Movant - Democratic National Committee                                                                         .


Date:          12/08/2020                                                               s/ Seth P. Waxman
                                                                                         Attorney’s signature


                                                                                          Seth P. Waxman
                                                                                     Printed name and bar number
                                                                            Wilmer Cutler Pickering Hale and Dorr LLP
                                                                                1875 Pennsylvania Avenue NW
                                                                                    Washington, DC 20006

                                                                                               Address

                                                                                  Seth.Waxman@wilmerhale.com
                                                                                            E-mail address

                                                                                          (202) 663-6800
                                                                                          Telephone number

                                                                                          (202) 663-6363
                                                                                             FAX number




                      Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 1 Document 64
